Citation Nr: 1230995	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a February 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran subsequently appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court, in pertinent part, set aside and remanded the claim for hypertension as secondary to both diabetes mellitus and PTSD.  The Court had found that, while the claim of entitlement to service connection for hypertension as secondary to PTSD was not reasonably raised by the record, it was raised by the Veteran's attorney before the Court.  Therefore, the Court exercised its discretion and remanded that matter to the Board.  The Board then remanded the matter to the RO in March 2012 for additional development.

The issue of entitlement to special monthly compensation for loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

Hypertension was not shown to have been incurred as a result of any established event, injury, or disease during active service, nor was it present within one year following separation from service, nor was it proximately due to or aggravated by his service-connected PTSD, diabetes mellitus, or exposure to an herbicide.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor is it proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in May and June 2005 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The letters informed him of how to substantiate his service-connection claim, to include on a secondary basis.  The Veteran's claim was initially adjudicated in August 2005.

In a March 2006 letter, the Veteran was given notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, his claim was readjudicated a number of times, most recently in a June 2012 supplemental statement of the case, curing any timing defect.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  VA has obtained the Veteran's service treatment records as well as all VA treatment records identified by the Veteran.  The Veteran has also been afforded VA examinations with regard to his claim in January 2006 and April 2012.  Both examinations were conducted by a medical professional, who took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.  Based on this, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and cardiovascular-renal disease, including hypertension disease, becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011). 

Service treatment records are negative for any treatment of, or diagnosis of, hypertension.  An undated medical history signed by the Veteran and found with the service treatment records shows that he answered no to a question about ever being treated for high blood pressure.  His blood pressure was recorded as 116/84 on his November 1967 separation physical examination, and on the associated Report of Medical History, he indicated that he did not have high blood pressure. 

Post-service, a December 2001 VA physical noted that the Veteran had no history of hypertension, his blood pressure measured 135/92, and hypertension was not diagnosed.  However, a June 2002 VA medical record noted a past medical history of hypertension and blood pressure of 126/92.  A January 2003 blood pressure reading was 122/87, while blood pressure readings in July 2003 and January 2004 were both 128/84.  Hypertension continued to be noted as part of the Veteran's past medical history.

In April 2003, service connection for PTSD was awarded.

A July 2003 VA outpatient treatment record indicates that the Veteran's blood sugar was a little high.

A June 2004 VA examination report for PTSD shows that the Veteran reported a history of hypertension.

A March 2005 VA outpatient treatment record indicates that the Veteran was given an assessment of newly-diagnosed diabetes.  Among the comorbidities listed was hypertension.  The plan included therapy for diabetes, which would include pharmacologic therapy of hypertension.

The Veteran underwent a VA examination for diabetes in July 2005 when his blood pressure measured 129/90, 137/86, and 146/93.

An undated list of the Veteran's diagnoses indicates that his hypertension was first recorded in June 2002.

In August 2005, the Veteran was granted service connection for diabetes mellitus associated with herbicide exposure. 

The Veteran stated in his October 2005 substantive appeal that he never received prescription medication for his blood pressure until October 2005.  An October 2005 VA outpatient record shows that the Veteran was to be started on prescription medication for hypertension.

The Veteran underwent a VA examination for hypertension in January 2006.  The Veteran was unsure of when he was first diagnosed with hypertension but believed it was sometime in the mid 1990s.  On examination, blood pressure measured 122/71, 81/50, and 97/66.  The examiner diagnosed hypertension, well controlled, without nephropathy, and opined that if the hypertension preceded the diagnosis of the diabetes and the Veteran's hypertension was currently well controlled, then she did not feel that the hypertension was aggravated by the diabetes.

While the Veteran's claim was pending at the Court, his attorney submitted a February 2006 article that documented a study showing that former prisoners of war from World War II had a statistically significant increased risk of PTSD and those prisoners of war with PTSD also had statistically significant increased risks of cardiovascular diseases, including hypertension when compared to both non-prisoners of war and prisoners of war without PTSD.

A March 2009 VA outpatient treatment record shows that the Veteran's hypertension was controlled.

A May 2011 VA treatment record describes the Veteran's hypertension as under good control on current medications.

In April 2012, the Veteran underwent VA examination.  The examiner noted that the Veteran had been diagnosed as having hypertension in 2002.  He then noted that the Veteran had been diagnosed as having diabetes in 2009.  His blood pressure has been well controlled with medications.  He reported a history of alcohol abuse and smoking cigarettes for eleven years.  He was currently on two medications for hypertension.  The examiner indicated that the claims file had been reviewed.  He noted that there was evidence that people suffering from PTSD are at higher risk of hypertension.  However, the direct cause and effect relationship was unclear.  In his opinion, PTSD did not directly cause hypertension.  Veterans who suffer from PTSD were more likely to get hypertension due to poor lifestyle choices.  They tended to abuse their bodies more with substance abuse, poor dietary choices, and lack of exercise.  Therefore, it was less likely as not that the Veteran's hypertension is due to PTSD or diabetes.  The diabetes was diagnosed after the hypertension.  There was no evidence of permanent aggravation, as the hypertension has been well-controlled and the Veteran does not have persistent proteinuria.

In a May 2012 addendum to the April 2012 VA examination report, the examiner indicated that he reviewed the 2006 VA examination report and no change to his diagnosis or opinion was warranted.

The earliest evidence of a diagnosis of hypertension is the Veteran's statement indicating that he believes he was first diagnosed in the mid 1990s.  This is least 25 years after service and well beyond the one-year period during which presumptive service connection could be granted.  In addition, while the Veteran has contended that his hypertension is due to exposure to herbicides in Vietnam, hypertension is not one of the diseases associated with herbicide exposure for the purposes of presumptive service connection pursuant to 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  Therefore, service connection for hypertension cannot be granted on a presumptive herbicide-exposure basis.

Though the Veteran has a current hypertension disability, there is no competent evidence of record that connects the Veteran's hypertension with any incident, event, or disease that occurred during his active duty service.  The Veteran's statement suggesting that hypertension is due to exposure to Agent Orange during service is not a competent opinion, since there is no evidence that he has any expertise on this matter and this is not a determination that is easily observable to a layperson.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, while ischemic heart disease is a presumptive disorder, this does not include hypertension.  Without such competent evidence establishing an etiology between events in service, or within one year thereafter, and the present diagnosis of hypertension, service connection for hypertension cannot be granted on a direct or presumptive basis. 

Therefore, the Board will turn to the question of whether hypertension was caused or aggravated by the service-connected PTSD or diabetes mellitus.  At issue, first, is when the Veteran was diagnosed as having hypertension.  During the January 2006 VA examination, the Veteran reported that he believed he had been first diagnosed as having hypertension in the mid 1990s.  However, a December 2001 VA outpatient treatment record indicates that the Veteran had no history of hypertension.  A June 2002 VA outpatient report is the first medical record of a diagnosis of hypertension.  The April 2012 VA examiner, who is the only medical professional to have provided an opinion on this matter, indicated that hypertension was first diagnosed in 2002.  The Board notes that the only two post-service blood pressure readings that are contained in the claims file prior to the June 2002 record showing a diagnosis of hypertension are 135/92 in December 2001 and 126/92 in June 2002.  Both of these readings coincide with the definition of hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Therefore, the Board concludes that the preponderance of the evidence supports a finding that hypertension was first diagnosed in June 2002.  The Veteran has not asserted, and the evidence does not suggest, that a diagnosis of hypertension was first given at any time after June 2002.

In addition, the evidence of record shows that a diagnosis of diabetes was first given in March 2005.  While a July 2003 VA outpatient record shows that the Veteran had a blood sugar reading that was a little high, a diagnosis of diabetes was not given at that time.  This did not occur until March 2005, at which time the Veteran began several medications and other therapy to treat the newly-diagnosed diabetes.  The April 2012 VA examiner opined after reviewing the record that hypertension had preceded diabetes. While that VA examiner appears to have erroneously stated that the diabetes was first diagnosed in 2009, the Board finds that this error does not affect the adequacy of the remainder of the examiner's opinion, since the question at issue is whether hypertension preceded the diagnosis of diabetes, which is the case whether diabetes was first diagnosed in 2005 or 2009.  Even the Veteran has not asserted that his diabetes was diagnosed prior to his hypertension.  Therefore, the Board concludes that the preponderance of the evidence supports a finding that hypertension was diagnosed prior to diabetes.

Given this sequence of events, the opinion provided by the January 2006 VA examiner is applicable.  She had found that, if the Veteran's hypertension preceded the diagnosis of diabetes, and since the hypertension was well-controlled, she did not feel that hypertension had been further aggravated by diabetes.  Earlier in that same report, the examiner specifically noted that hypertension appeared to be well-controlled on one medication and with no nephropathy.  Likewise, the April 2012 VA examiner found that there was no evidence of permanent aggravation of hypertension, which was diagnosed prior to diabetes, since it had been well-controlled, and the Veteran did not have proteinuria.  There is no medical opinion of record suggesting otherwise.

The Veteran and his representative have opined that hypertension was either caused or aggravated by diabetes.  While veterans and other laypersons are sometimes competent to provide opinions regarding etiology and nexus, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Board finds that the opinions provided by the VA examiners are more probative evidence on this matter.  Both VA examiners are physicians and, therefore, have medical experience and knowledge that is not shown or suggested to be true of the Veteran, his representative, or his former attorney.  Therefore, the opinions of the VA examiners are more probative than the lay evidence contained in the claims file on the question of whether the Veteran's hypertension was aggravated by his diabetes.

With regard to whether hypertension is caused or aggravated by the Veteran's service-connected PTSD, the pertinent evidence of record consists of the 2006 report regarding PTSD and prisoners of war that was submitted by the Veteran's attorney while his case was pending before the Court and the opinion provided by the April 2012 VA examiner.

As was referenced in the Court's March 2011 memorandum decision, VA indicated in connection with a regulation relating to hypertensive vascular disease for prisoners of war  that there is support in the medical literature for the proposition that veterans with a long term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See 69 Fed. Reg. 60083, Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, Interim Final Rule (Oct. 7, 2004); 70 Fed. Reg. 37040, Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, Affirmation of Interim Final Rule as Final Rule (June 28, 2005).

In the March 2011 memorandum decision in this case, the Court, however, stated that the Veteran's former attorney overstated a 2003 VA study referenced in the Secretary's final rule, which only reported a statistically significant increase of hypertension among World War II veterans with PTSD and did not comment on any direct association between PTSD and hypertension in other contexts.  The Court specifically pointed out that a 1997 study referenced by the Veteran's former attorney failed to mention whether there was an increased risk of hypertension specifically for Vietnam War veterans with PTSD.  The Court also found that the Veteran's attorney failed to cite any medical evidence in the record indicating a possible nexus between his hypertension and PTSD.

The study submitted by the Veteran's former attorney while the claim was pending before the Court appears to have been published in 2006.  The conclusion given in the study was that, among former World War II prisoners of war, the risk of cardiovascular disease was related to having PTSD.  While this suggests that the Veteran's contention has a plausible medical basis, the Board finds that its probative value is relatively low in comparison to the opinion given by the April 2012 VA examiner.  The 2006 study does not address the Veteran specifically or even Vietnam veterans in general.  Furthermore, the Veteran was not a prisoner of war.  As such, the study does not relate to the Veteran's period or circumstances of service.

Conversely, the opinion given by the April 2012 VA examiner relates specifically to the Veteran and was provided following examination and review of the claims file.  The examiner acknowledged that there was some evidence that people with PTSD are at a higher risk of hypertension.  However, the examiner opined that PTSD did not directly cause hypertension.  Instead, veterans with PTSD were more likely to make poor lifestyle choices that might result in hypertension.  Therefore, it was less likely as not that the Veteran's hypertension was due to his PTSD.  The Board finds that this opinion is thorough, reasoned, and supported by a rationale.  While the examiner acknowledged some relationship between PTSD and hypertension in general, he concluded that hypertension was not directly caused by or proximately due to the PTSD.  As noted above, with regard to whether hypertension has been aggravated by a service-connected disease or injury, both examiners have indicated that, since hypertension is well-controlled, no permanent aggravation is shown.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


